United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-817
Issued: September 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2012 appellant filed a timely appeal from a January 10, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
ratable hearing loss entitling him to a schedule award.
FACTUAL HISTORY
On April 19, 2011 appellant, then a 55-year-old tools and parts attendant, filed an
occupational disease claim alleging that he developed hearing loss as a result of employment1

5 U.S.C. § 8101 et seq.

related noise exposure. He explained that he was exposed to industrial noise on a daily basis and
his home life was quiet. Appellant first became aware of his condition and of its relationship to
his employment on February 12, 2008.
Appellant explained that he worked at the employing establishment for the past 24 years
and was exposed to excessive noise from chipping guns, saws, grinders, deck crawlers, rattle
jacks, sand hoppers, cranes, generators and forklifts. He stated that his job kept him at the center
of the noise activity and that he did not wear earplugs or earmuffs because he needed to hear
what customers needed. Appellant reported that he was exposed to industrial noise nine hours
per day, five days a week for the last 24 years. He noted that he had no prior hearing problems
and did not participate in any noisy hobbies. Appellant also provided his employment history.
From 1972 to 1974, he was employed at the Employment Security Department of Washington
and was not exposed to any excess noise. From 1974 to 1977 and 1981 to 1984, appellant
worked as a yeoman in the U.S. Navy and was exposed to moderate noise for four hours per day
with no hearing protection. From 1977 to 1981, he was a student and was not exposed to any
excess noise. From 1984 to 1986, appellant worked at a hardware store and was exposed to
moderate noise 40 hours per week with no hearing protection. In 1987, he worked as a
salesperson for two months with minimal noise exposure 40 hours a week. On March 17, 1987
appellant began his full-time job as a tools and parts attendant at the employing establishment.
He provided a description of his position and an occupational history questionnaire.
By letter dated May 10, 2011, OWCP requested additional factual information from both
appellant and the employing establishment. Appellant was requested to provide information
regarding his employment history. He was asked to identify when he related his hearing loss to
conditions of employment and identify all nonoccupational exposure to noise. OWCP also
requested that appellant provide medical documentation pertaining to any prior treatment he
received for ear or hearing problems. It requested that the employing establishment provide
noise survey reports for each site where he worked, the sources and period of noise exposure for
each location and whether he wore ear protection.
Appellant submitted a history of employee health records with audiogram results dated
from February 26, 1987 to February 4, 2011. The February 26, 1987 audiogram results revealed
the following decibel losses at 500, 1,000, 2,000 and 3,000 Hertz (Hz): 5, 0, 0 and 0 for the right
ear and 5, 5, 10 and 0 for the left ear. The February 4, 2011 audiogram results revealed the
following decibel losses at 500, 1,000, 2,000 and 3,000 Hz: 5, 0, 15 and 30 for the right ear and
5, 5, 25 and 40 for the left ear.
In a May 18, 2011 letter, the employing establishment confirmed that appellant was
employed as a tools and parts attendant from March 17, 1987 until the present and was exposed
to continuous noise at a low frequency level of 70 to 80 decibels. It noted that he participated in
the hearing conservation program and provided copies of his job sheet, employment records and
all medical examination records pertaining to hearing problems.
On September 8, 2011 OWCP referred appellant for a second opinion examination. In an
October 12, 2011 report, Dr. Gerald G. Randolph, a Board-certified otolaryngologist, noted that
he examined appellant on October 12, 2011 regarding his hearing loss claim. Appellant
complained of progressive hearing loss since 1982 and intermittent tinnitus in both ears for

2

several years. He related that the tinnitus became constant during the past six months and made
it difficult for him to understand conversations. Dr. Randolph reported that appellant had
difficulty understanding communication in background noise and in a quiet environment unless
people were looking at him. Appellant also experienced difficulty communicating by telephone.
He noted that he turned the television louder than the comfort level of others. Dr. Randolph
reviewed appellant’s employment history. From 1974 until 1977 and 1981 until 1983, appellant
served active duty with the U.S. Navy and experienced periods of noise exposure to aircrafts.
From 1984 to 1986, he worked at a hardware store and was exposed to some intermittent noise
exposure. From 1986 to 1987, appellant was employed as a salesperson without any excess
noise exposure. From 1987 until the present time, he worked at the employing establishment as
a tools and parts attendant. Appellant was exposed to intermittent noise exposure related to
being around ship repairs and was unable to use ear protection because he needed to
communicate with individuals.
Upon examination, Dr. Randolph observed normal external auditory canals and tympanic
membranes. The Weber test did not lateralize and air conduction was greater than bulk
conduction bilaterally. An audiogram completed on October 12, 2011 revealed the following
decibel losses at 500, 1,000, 2,000 and 3,000 Hz: 5, 10, 20 and 35 for the right ear and 5, 5, 30
and 45 for the left ear. Dr. Randolph diagnosed bilateral sensorineural hearing loss. He also
stated that an audiogram revealed bilateral high frequency sensorineural hearing loss with speech
receptions thresholds of 15 decibels in both ears and discrimination score measured at 88 percent
bilaterally. Dr. Randolph stated that this hearing loss was in excess of that which would
normally occur on the basis of presbycusis and was part, if not all, due to industrial noise
exposure during appellant’s federal employment. He reported that the workplace exposure, as
described in the noise survey data, was not of sufficient intensity and duration to cause hearing
loss but that appellant had a history of significant frequent exposure to ship repair-type
equipment. Dr. Randolph concluded that, in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
appellant had zero percent monaural hearing loss of the right ear and zero percent monaural
hearing loss of the left ear, which resulted in zero percent binaural hearing loss. He stated that
no additional rating for tinnitus was indicated and that appellant was a candidate for bilateral
fitting of appropriate hearing aids.
By decision dated October 27, 2011, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss.
In an October 31, 2011 report, Amy M. Becken, an audiologist, examined appellant for a
hearing aid evaluation. She related that he experienced hearing loss while employed as a tools
and parts attendant at the employing establishment from 1987 to the present. Ms. Becken noted
that appellant was exposed to a significant amount of noise that was documented and that
hearing test results revealed severe high frequency sensorineural hearing loss bilaterally. She
requested hearing devices due to his communication issues and work situation.
On January 10, 2012 an OWCP medical adviser reviewed Dr. Randolph’s October 12,
2011 otologic examination report and noted a date of maximum improvement as
October 12, 2011. He applied the audiometric data to OWCP’s standard for evaluating hearing
loss and determined that appellant had zero percent monaural hearing loss in the left ear and zero

3

percent monaural hearing loss in the right ear, which resulted in zero percent binaural hearing
loss. The medical adviser concluded that appellant had no ratable hearing loss and authorized
hearing aids.
By decision dated January 10, 2012, OWCP accepted that appellant’s hearing loss was
work related but denied his schedule award claim finding that his hearing loss was not severe
enough to be considered ratable. It authorized hearing aids.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides (6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and
the Board has concurred in such adoption.3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.4 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.5 The Board has also noted OWCP’s policy to round
the calculated percentage of impairment to the nearest whole number.6
Regarding tinnitus, the A.M.A., Guides provides that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.7 The A.M.A., Guides state that if tinnitus
interferes with (Activities of Daily Living), including sleep, reading (and other tasks requiring

2

5 U.S.C. §§ 8101-8193.

3

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also 20 C.F.R. § 10.404.

4

See A.M.A., Guides 250.

5

E.S., 59 ECAB 249 (2007); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

6

J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (September 2010).
7

See A.M.A., Guides 249.

4

concentration), enjoying of quiet recreation and emotional well-being, up to five percent may be
added to a measurable hearing impairment.8
ANALYSIS
Appellant filed an occupational disease claim for hearing loss. He was examined by
Dr. Randolph to determine whether any hearing loss was work related and the extent of the
hearing loss. In an October 12, 2011 report, Dr. Randolph related appellant’s complaints of
progressive hearing loss since 1982 and intermittent tinnitus in both ears for several years. He
reviewed appellant’s employment history and health records. Dr. Randolph noted that appellant
worked at the employing establishment as a tools and parts attendant since 1987 and was
exposed to intermittent noise exposure from being around ship repairs. Appellant was unable to
use ear protection because he needed to communicate with individuals. Dr. Randolph diagnosed
bilateral sensorineural hearing loss. He opined that this hearing loss was in excess of that which
would normally occur on the basis of presbycusis and was part, if not all, due to industrial noise
exposure during appellant’s federal employment. Dr. Randolph reported that the workplace
exposure, as described in the noise survey data, was not of sufficient intensity and duration to
cause hearing loss, but that appellant had a history of significant frequent exposure to ship
repair-type equipment. He recommended hearing aids.
OWCP’s medical adviser concurred with this finding and further concluded that appellant
had no ratable hearing loss to warrant a schedule award but recommended hearing aids. OWCP
accepted his claim for binaural hearing loss, but denied a schedule award finding that his hearing
loss was not severe enough to be considered ratable. Appellant was authorized hearing aids.
The Board finds that OWCP properly denied appellant’s schedule award claim.
According to the October 12, 2011 audiogram, appellant’s hearing thresholds were 5, 10, 20 and
35 on the right and 5, 5, 30 and 45 on the left. These total 70 and 85 decibels, respectively, for
averages of 17.5 and 21.25 decibels. Because these averages are below the fence of 25 decibels,
appellant is deemed to have no impairment in his ability to hear everyday sounds under everyday
listening conditions.9 This does not mean that he does not suffer from hearing loss. It means
that the extent or degree of loss is not sufficient to show a practical impairment in hearing
according to the A.M.A., Guides. The A.M.A., Guides set a threshold for impairment and
appellant’s occupational hearing loss did not cross that threshold. Thus, appellant’s hearing loss
was not ratable. Regarding his diagnosed tinnitus, the A.M.A., Guides allow for compensation
up to five percent for tinnitus in the presence of measurable hearing loss, if the tinnitus impacts
the ability to perform activities of living. Measurable hearing loss must first be established and
accepted and then an additional award may be granted. As appellant has no measurable hearing
loss, he is not entitled to an award for tinnitus.10

8

Id. R.H., Docket No. 10-2139 (issued July 13, 2011); see also Robert E. Cullison, supra note 6.

9

See G.M., Docket No. 11-1295 (issued January 25, 2012).

10

Id.

5

On appeal, appellant relates that his hearing was normal when he first started to work at
the employing establishment and worsened due to the nature of his job. He requested monetary
compensation for his work-related hearing loss. As noted, however, both Dr. Randolph and the
medical adviser determined that appellant’s hearing loss was not so severe as to warrant a
schedule award under the A.M.A., Guides. Thus, the medical evidence does not establish that
appellant is entitled to a schedule award for ratable hearing loss. For this reason, the Board finds
that OWCP properly denied a schedule award for his nonratable hearing loss.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a ratable loss of hearing such that he is
entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

